Citation Nr: 1446025	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-31 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression disorder not otherwise specified (NOS) and schizoaffective disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, I. L. and M. M.



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The July 2009 rating decision reopened the claim for service connection for PTSD and denied the claim on its merits.  Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD before addressing the claim on its merits.  See 38 U.S.C.A. § 7104 (West 2002); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board's discussion can be found below.

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board observes that the record shows that the Veteran has been variously diagnosed with a mental health disorder; therefore the issue has been recharacterized on the title page to reflect as such.  

The Veteran, I. L. and M. M. testified before the undersigned Veterans Law Judge at a Central Office hearing in August 2014.  A transcript of this hearing is in a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file also reveals VA treatment records dated through February 2012.

In August 2014 and September 2014, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).  

At the Veteran's August 2014 Board hearing, the Veteran stated that he wished to claim service connection for a back disability.  The issue of entitlement to service connection for a back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression disorder NOS and schizoaffective disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final March 2004 rating decision, the RO granted the Veteran's petition to reopen and denied the claim of entitlement to service connection for PTSD.

2.  The evidence received since the March 2004 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for PTSD.  



CONCLUSIONS OF LAW

1.  The March 2004 rating decision that granted the Veteran's petition to reopen and denied the claim for entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Given the Board's favorable decision in granting the petition to reopen the claim for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2013).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim for service connection for PTSD was denied in May 2003; the Veteran did not appeal this decision and it is final.  In a March 2004 rating decision, the RO found that new and material evidence has been received to reopen the Veteran's previously denied claim for service connection, but denied the claim for PTSD on its merits.  In March 2004, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not appeal this decision.  The Board further observes that no evidence pertaining to the Veteran's claim was received prior to the expiration of the appeal period stemming from the March 2004 rating decision.  Therefore, the March 2004 rating decision is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2013).  

In the March 2004 rating decision that denied the Veteran's claim for entitlement to service connection for PTSD, the RO found that the Veteran had not presented evidence that he had a current PTSD diagnosis or provided specific information to corroborate his claimed PTSD stressor.  

Since the Veteran's last prior final denial in March 2004, the Board concludes that the new and material evidence requirement to reopen his claim has been satisfied.  An August 2008 VA treatment record reflects that the Veteran has been diagnosed with PTSD.  The Board finds that this evidence is new as it was not previously of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The treatment record will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for PTSD is reopened.  


ORDER

New and material evidence has been received, and the petition to reopen the claim for entitlement to service connection for PTSD is granted, to this extent only.



REMAND

Before addressing the claim for service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder NOS and schizoaffective disorder, on its underlying merits, the Board finds that additional development of the evidence is required.  

The Veteran contends that he developed PTSD due to traumatic experiences while he was in the military, especially in Thailand.  Specifically, he claims that he witnessed a captain get murdered at a nearby bar by a Thai civilian who was later caught and executed, that he was in a taxi which was stopped by four Thai men who robbed him of his money, that he was present on the U-Tapao Royal Thai Navy Airfield in 1972 when it was under attack by four sappers, and that, after he spent nine months in Thailand, his mother died and then his father died five months later.  He maintains that these incidents are the reasons he now has PTSD and also experiences anger issues, social isolation and depression.  See April 2003 VA treatment record and August 2014 Board hearing transcript. 

As previously discussed, the evidence confirms that the Veteran has the required diagnosis of PTSD; he also has diagnoses for depression disorder NOS and schizoaffective disorder.  See September 2003, July 2008 and August 2008 VA treatment records.  As the PTSD diagnosis was provided by a VA psychiatrist, the Board presumes that the diagnosis was in accordance with DSM-IV criteria.  See Cohen v. Brown, 10 Vet. App. 128, 153 (1997) (If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.).  

Consequently, resolution of this case turns instead on whether there is also credible supporting evidence that a claimed in-service stressor actually occurred and, if so, whether there is the required evidence of a causal relationship or etiological link between the Veteran's PTSD diagnosis and the verified in-service stressor.  

As for this requirement that there be credible supporting evidence of his claimed in-service stressors, the Veteran's military personnel records confirm that he served on the U-Tapao Royal Thai Navy Airfield in Thailand in 1971 and 1972.  See June 1972 Airman Performance Report.  The Veteran also submitted evidence of four attempts by small enemy sapper units to gain access to USAF-tenanted Royal Air Force bases, of which the U-Tapao Royal Thai Navy Airfield was one, between July 1968 and June 1972.  See Checo Report submitted in August 2014.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  As the evidence shows that the airfield where the Veteran was based had been subjected to enemy attacks, the Veteran's presence on the airfield at the time of those attacks occurred tended to corroborate his statement that he had experienced those attacks personally.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).

Therefore, to establish the Veteran's claim for service connection, a medical nexus opinion is needed to assist in determining whether any of his psychiatric disorders, to include PTSD, depression disorder NOS, or schizoaffective disorder, is the result of the experiences he alleges to have had in Thailand and that at least some of the evidence suggest occurred.  

The duty to assist includes providing a medical examination or obtaining a medical nexus opinion when necessary to make a decision on a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4) (2013).

With this in mind, the Veteran should be provided a VA compensation examination for this necessary medical nexus opinion.  Moreover, in accordance with the amended PTSD regulations, this examination must be provided by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, to determine whether the diagnosis of PTSD that has been offered is attributable to his military service - including the result of a stressor involving fear of hostile military or terrorist activity, meaning he experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of him or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and his response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board notes that the record includes a September 2014 private medical nexus opinion from Dr. Freeman.  The opinion stated that the Veteran's PTSD was more likely than not related to the events he reported to have occurred in Thailand at the U-Tapao Royal Thai Navy Airfield in 1972.  Greater specificity was not provided. The Board does not find that this opinion to be dispositive given the lack of detailed explanation.  However, consideration of this opinion on remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding mental health treatment records that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.

2.  After completing the above development, to the extent possible, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified mental health professional to determine the nature and likely etiology of any current acquired psychiatric disorder, to include PTSD, depression disorder NOS and schizoaffective disorder.

The claims file, including a copy of this REMAND, must be made available to the examiner for review.

The examiner should respond to the following:

a. Does the Veteran have a current acquired psychiatric disorder?  If so, please identify each current diagnosis.

b. For each diagnosis, is it at least as likely as not (50 percent probability or more) that any acquired psychiatric disorder is related to any injury, disease or event during the Veteran's active duty service, to include the Veteran's reported traumatic experiences in Thailand?

In providing the requested opinions, the examiner should consider the September 2014 private medical opinion of Dr. Freeman. 

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


